Exhibit 10.117
 
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.
 
WARRANT TO PURCHASE STOCK

 

Company: PEREGRINE PHARMACEUTICALS, INC., a Delaware corporation     Number of
Shares: 1,184,433, plus all Additional Shares which Holder is entitled to
purchase pursuant to Section 1.7     Class of Stock:   Common     Warrant Price:
$0.2955     Issue Date: December 19, 2008     Expiration Date:  The 5th
anniversary after the Issue Date or the earlier expiration of this Warrant
pursuant to Section 1.6.2(A)(ii)     Credit Facility: This Warrant is issued in
connection with the Credit Extensions referenced in the Loan and Security
Agreement among Company, Avid BioServices, Inc., BlueCrest Capital Finance,
L.P., as Administrative Agent and as a lender, and the other lenders named
therein, dated of even date herewith (the “Loan Agreement”)

 
THIS WARRANT CERTIFIES THAT, for good and valuable consideration, MIDCAP FUNDING
I, LLC (“MidCap”, together with any registered holder from time to time of this
Warrant or any holder of the shares issuable or issued upon exercise of this
Warrant, “Holder”) is entitled to purchase the number of fully paid and
nonassessable shares of the class of securities (the “Shares”) of the Company at
the Warrant Price, all as set forth above and as adjusted pursuant to Article 2
of this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.


ARTICLE 1. EXERCISE.


1.1           Method of Exercise.  Holder may exercise this Warrant by
delivering a duly executed Notice of Exercise in substantially the form attached
as Appendix 1 to the principal office of the Company.  Unless Holder is
exercising the conversion right set forth in Article 1.2, Holder shall also
deliver to the Company a check, wire transfer (to an account designated by the
Company), or other form of payment acceptable to the Company for the aggregate
Warrant Price for the Shares being purchased.


1.2           Conversion Right.  In lieu of exercising this Warrant as specified
in Article 1.1, Holder may from time to time convert this Warrant, in whole or
in part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this Warrant being exercised minus the aggregate Warrant Price of such Shares
by (b) the fair market value of one Share.  The fair market value of the Shares
shall be determined pursuant to Article 1.3.
 

--------------------------------------------------------------------------------


 
1.3           Fair Market Value.


1.3.1                      If the Company’s common stock is traded in a public
market, the fair market value of each Share shall be the closing price of a
Share reported for the business day immediately before Holder delivers its
Notice of Exercise to the Company (or in the instance where the Warrant is
exercised immediately prior to the effectiveness of the Company’s initial public
offering, the “price to public” per share price specified in the final
prospectus relating to such offering).  If the Company’s common stock is not
traded in a public market, the Board of Directors of the Company shall determine
fair market value in its reasonable good faith judgment (the “Company
Determination”).
 
1.3.2                      If the Holder disagrees with the Company
Determination and by notice to the Company given within twenty (20) days after
receipt of notice of the Company Determination (an "Appraisal Notice") elects to
dispute the Company Determination, such dispute shall be resolved as set forth
in Section 1.3.3 below.
 
 
1.3.3                      For a period of ten (10) days after the Appraisal
Notice, the Company and the Holder shall negotiate in good faith to resolve
their differences as to the determination of fair market value.  In the absence
of a mutually satisfactory resolution within such ten (10)-day period, the
Company shall within ten (10) days after the last day of such ten (10)-day
period engage an investment bank or other qualified appraisal firm reasonably
acceptable to the Holder (the "Appraiser") to make an independent determination
of fair market value (the "Appraiser Determination").  The Appraiser
Determination shall be made within sixty (60) days of the engagement of such
Appraiser, shall be evidenced in a written report addressed to the Company and
the Holder, and shall be final and binding on the Company and the Holder.  The
costs of the Appraiser Determination shall be borne (i) solely by the Company if
the difference between the Appraiser Determination and the Company Determination
is greater than ten percent (10%), (ii) solely by the Holder if the difference
between the Appraiser Determination and the Company Determination is less than
ten percent (10%) and (iii) equally by the Company and the Holder if the
difference between the Appraiser Determination and the Company Determination is
equal to ten percent (10%).
 
1.4           Delivery of Certificate and New Warrant.  Promptly after Holder
exercises or converts this Warrant and, if applicable, the Company receives
payment of the aggregate Warrant Price, the Company shall deliver to Holder
certificates for the Shares acquired and, if this Warrant has not been fully
exercised or converted and has not expired, a new Warrant representing the
Shares not so acquired.


1.5           Replacement of Warrants.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation on surrender and cancellation of this Warrant, the
Company shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.
 
2

--------------------------------------------------------------------------------


 
1.6           Treatment of Warrant Upon Acquisition of Company.


1.6.1                      "Acquisition".  For the purpose of this Warrant,
"Acquisition" means any sale, license, or other disposition of all or
substantially all of the assets of the Company, or any reorganization,
consolidation, or merger of the Company where the holders of the Company's
securities before the transaction beneficially own less than fifty percent (50%)
of the outstanding voting securities of the surviving entity after the
transaction.
 
1.6.2                      Treatment of Warrant at Acquisition.
 
(A)           Upon the written request of the Company, Holder agrees that, in
the event of an Acquisition that is not an asset sale and in which the sole
consideration is cash, either (i) Holder shall exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Acquisition or (ii) if Holder
elects not to exercise the Warrant, this Warrant will expire upon the
consummation of such Acquisition (subject to the automatic conversion provisions
of Section 5.8 below).  The Company shall provide Holder with written notice of
its request relating to the foregoing (together with such reasonable information
as Holder may request in connection with such contemplated Acquisition giving
rise to such notice), which is to be delivered to Holder not less than ten (10)
days prior to the closing of the proposed Acquisition.
 
(B)           Upon the written request of the Company, Holder agrees that, in
the event of an Acquisition that is an “arms length” sale of all or
substantially all of the Company’s assets (and only its assets) to a third party
that is not an Affiliate (as defined below) of the Company (a “True Asset
Sale”), either (i) Holder shall exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition or (ii) if Holder elects not to exercise the
Warrant, this Warrant will continue until the Expiration Date if the Company
continues as a going concern following the closing of any such True Asset
Sale.  The Company shall provide Holder with written notice of its request
relating to the foregoing (together with such reasonable information as Holder
may request in connection with such contemplated Acquisition giving rise to such
notice), which is to be delivered to Holder not less than ten (10) days prior to
the closing of the proposed Acquisition.
 
(C)           Upon the closing of any Acquisition other than those particularly
described in subsections (A) and (B) above, the successor entity shall assume
the obligations of this Warrant, and this Warrant shall be exercisable for the
same securities, cash, and property as would be payable for the Shares issuable
upon exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing.  The
Warrant Price and/or number of Shares shall be adjusted accordingly.
 
As used herein “Affiliate” shall mean any person or entity that owns or controls
directly or indirectly ten percent (10%) or more of the stock of Company, any
person or entity that controls or is controlled by or is under common control
with such persons or entities, and each of such person’s or entity’s officers,
directors, joint venturers or partners, as applicable.
 
3

--------------------------------------------------------------------------------


 
1.7           Additional Shares.  Upon the funding of Tranche Two (as defined in
the Loan Agreement), the Company shall be deemed to have automatically granted
to Holder, in addition to the number of Shares which this Warrant can otherwise
be exercised for by Holder, the right to purchase that number of additional
Shares, rounded upward to the nearest whole number, equal to 350,000 divided by
the Warrant Price (such additional shares being called the “Additional Shares”).
 
ARTICLE 2. ADJUSTMENTS TO THE SHARES.


2.1           Stock Dividends, Splits, Etc.  If, at any time following the Issue
Date, the Company declares or pays a dividend on the Shares payable in common
stock, or other securities, then upon exercise of this Warrant, for each Share
acquired, Holder shall receive, without cost to Holder, the total number and
kind of securities to which Holder would have been entitled had Holder owned the
Shares of record as of the date the dividend occurred.  If the Company
subdivides the Shares by reclassification or otherwise into a greater number of
shares, the number of shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased.  If the
outstanding shares are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.


2.2           Reclassification, Exchange, Combinations or Substitution.  Upon
any reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant, Holder shall be entitled to receive, upon exercise
or conversion of this Warrant, the number and kind of securities and property
that Holder would have received for the Shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event.  The Company or its successor shall promptly issue to Holder an
amendment to this Warrant setting forth the number and kind of such new
securities or other property issuable upon exercise or conversion of this
Warrant as a result of such reclassification, exchange, substitution or other
event that results in a change of the number and/or class of securities issuable
upon exercise or conversion of this Warrant.  The amendment to this Warrant
shall provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 2 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exercise of the new Warrant.  The provisions of this
Article 2.2 shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events.
 
2.3           No Impairment.  The Company shall not, by amendment of its
Articles or Certificate (as applicable) of Incorporation or through a
reorganization, transfer of assets, consolidation, merger, dissolution, issue,
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed under
this Warrant by the Company, but shall at all times in good faith assist in
carrying out of all the provisions of this Article 2 and in taking all such
action as may be necessary or appropriate to protect Holder's rights under this
Article against impairment.
 
4

--------------------------------------------------------------------------------


 
2.4           Fractional Shares.  No fractional Shares shall be issuable upon
exercise or conversion of this Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share.  If a fractional share
interest arises upon any exercise or conversion of the Warrant, the Company
shall eliminate such fractional share interest by paying Holder the amount
computed by multiplying the fractional interest by the fair market value of a
full Share.


2.5           Certificate as to Adjustments.  Upon each adjustment of the
Warrant Price, the Company shall promptly notify Holder in writing, and, at the
Company’s expense, promptly compute such adjustment, and furnish Holder with a
certificate of its Chief Financial Officer setting forth such adjustment and the
facts upon which such adjustment is based.  The Company shall, upon written
request, furnish Holder a certificate setting forth the Warrant Price in effect
upon the date thereof and the series of adjustments leading to such Warrant
Price.


ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.


3.1           Representations and Warranties.  The Company represents and
warrants to Holder as follows:


(a)           All Shares which may be issued upon the exercise of the purchase
right represented by this Warrant, and all securities, if any, issuable upon
conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.


(b)           The Company’s capitalization table attached hereto as Schedule 1
is true and complete as of the Issue Date.


3.2           Notice of Certain Events.  If the Company proposes at any time (a)
to declare any dividend or distribution upon any of its stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to effect any reclassification or recapitalization of any of its stock; (c)
to merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up; or (d) offer holders of registration rights the opportunity
to participate in an underwritten public offering of the Company's securities
for cash, then, in connection with each such event, the Company shall give
Holder: (1) at least ten (10) days prior written notice of the date on which a
record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) above; (2) in the case of the matters referred to in (b) and
(c) above at least ten (10) days prior written notice of the date when the same
will take place (and specifying the date on which the holders of common stock
will be entitled to exchange their common stock for securities or other property
deliverable upon the occurrence of such event); and (3) in the case of the
matter referred to in (d) above, the same notice as is given to the holders of
such registration rights.  Company will also provide information requested by
Holder reasonably necessary to enable Holder to comply with Holder’s accounting
or reporting requirements.
 
5

--------------------------------------------------------------------------------


 
3.3               Piggyback Registration Rights.  If at any time the Company
proposes to register for sale its common stock (other than a registration on
Form S-4 or Form S-8, registrations relating solely to dividend investment
plans, or any successor or similar forms), the Company shall give written notice
(the “Piggyback Notice”) at least twenty (20) days prior to such proposed
registration to the Holder of the Company’s intention to do so, of the
registration form that has been selected by the Company and of the Holder’s
rights under this Article 3.3.  Upon the written request of the Holder made
within ten (10) days after receipt of the Piggyback Notice (which request shall
specify the number of Shares the Holder wishes to include in such registration),
the Company will use its reasonable best efforts to include, and to cause the
underwriter or underwriters, if applicable, to include, in the proposed
offering, on the same terms and conditions as the securities of the Company
included in such offering, all shares of common stock that the Holder has
validly requested be included pursuant to such notice (each such registration
pursuant to this Article 3.3, a “Piggyback Registration”) and the Company shall
keep such registration statement in effect and maintain compliance with each
federal and state law or regulation for the period necessary for such Holder to
effect the proposed sale or other disposition (but in no event for a period
greater than ninety (90) days); provided that if at any time after giving a
Piggyback Notice and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company may, at its election, give
written notice of such determination to the Holder and, thereupon, shall be
relieved of its obligation to register any of the common stock in connection
with such abandoned registration, and in case of a determination by the Company
to delay registration of its equity securities, the Company shall be permitted
to delay the registration of the common stock for the same period as the delay
in registering such other equity securities.


3.4               No Shareholder Rights.  Except as provided in this Warrant,
Holder will not have any rights as a shareholder of the Company until the
exercise of this Warrant.


3.5               Certain Information.  The Company agrees to provide Holder at
any time and from time to time with such information as Holder may reasonably
request for purposes of Holder’s compliance with regulatory, accounting and
reporting requirements applicable to Holder.


ARTICLE 4. REPRESENTATIONS, WARRANTIES OF HOLDER.  Holder represents and
warrants to the Company as follows:


4.1               Purchase for Own Account.  This Warrant and the securities to
be acquired upon exercise of this Warrant by Holder will be acquired for
investment for Holder’s account, not as a nominee or agent, and not with a view
to the public resale or distribution within the meaning of the Act.  Holder also
represents that Holder has not been formed for the specific purpose of acquiring
this Warrant or the Shares.


4.2               Disclosure of Information.  Holder has received or has had
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the acquisition of this Warrant
and its underlying securities.  Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Holder or to which Holder has
access.
 
6

--------------------------------------------------------------------------------


 
4.3              Investment Experience.  Holder understands that the purchase of
this Warrant and its underlying securities involves substantial risk.  Holder
has experience as an investor in securities of companies in the development
stage and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.
 
4.4            Accredited Investor Status.  Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.


4.5           The Act.  Holder understands that this Warrant and the Shares
issuable upon exercise or conversion hereof have not been registered under the
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of Holder’s investment intent as
expressed herein.  Holder understands that this Warrant and the Shares issued
upon any exercise or conversion hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.


ARTICLE 5. MISCELLANEOUS.


5.1           Term.  This Warrant is exercisable in whole or in part at any time
and from time to time on or before the Expiration Date.


5.2           Legends.  This Warrant and the Shares (and the securities
issuable, directly or indirectly, upon conversion of the Shares, if any) shall
be imprinted with a legend in substantially the following form:


THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.


5.3           Compliance with Securities Laws on Transfer.  This Warrant and the
Shares issuable upon exercise of this Warrant (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company).  The Company shall not require Holder to provide an
opinion of counsel if the transfer is to an affiliate of Holder.  Additionally,
the Company shall also not require an opinion of counsel if there is no material
question as to the availability of current information as referenced in Rule
144(c), Holder represents that it has complied with Rule 144(d) and, if
applicable, Rule 144(e) in reasonable detail, the selling broker represents that
it has complied with Rule 144(f), and the Company is provided with a copy of
Holder's notice of proposed sale filed in accordance with 144(h).
 
7

--------------------------------------------------------------------------------


 
5.4           Transfer Procedure.  Subject to the provisions of Article 5.3 and
unless the resale of the Shares issuable upon exercise of this Warrant are then
registered on an effective registration statement, upon providing the Company
with written notice, any Holder may transfer all or part of this Warrant or the
Shares issuable upon exercise of this Warrant (or the Shares issuable directly
or indirectly, upon conversion of the Shares, if any) to any transferee,
provided, however, in connection with any such transfer, any Holder will give
the Company notice of the portion of the Warrant being transferred with the
name, address and taxpayer identification number of the transferee and Holder
will surrender this Warrant to the Company for reissuance to the transferee(s)
(and Holder if applicable).  The Company may refuse to transfer this Warrant or
the Shares to any person who directly competes with the Company, unless, in
either case, the stock of the Company is publicly traded.


5.5           Notices.  All notices and other communications from the Company to
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or Holder, as
the case may (or on the first business day after transmission by facsimile) be,
in writing by the Company or such Holder from time to time.  Effective upon
receipt of the fully executed Warrant and the initial transfer described in
Article 5.4 above, all notices to Holder shall be addressed as follows until the
Company receives notice of a change of address in connection with a transfer or
otherwise:


MidCap Funding I, LLC
7735 Old Georgetown Road, Suite 400
Bethesda, Maryland 20814
Attn:  Will Gould
Facsimile: (301) 941-1450


Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:


Peregrine Pharmaceuticals, Inc.
Attn: Paul Lytle
14282 Franklin Avenue
Tustin, California 92780
Facsimile: (714) 838-5817


5.6           Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.
 
8

--------------------------------------------------------------------------------


 
5.7           Attorneys’ Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.


5.8           Automatic Conversion upon Expiration.  In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver a certificate representing the Shares (or such other securities) issued
upon such conversion to Holder.


5.9           Counterparts.  This Warrant may be executed in counterparts, all
of which together shall constitute one and the same agreement.


5.10         Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
principles regarding conflicts of law.


[Signature page follows.]

 
9

--------------------------------------------------------------------------------

 
 
“COMPANY”
 
 
PEREGRINE PHARMACEUTICALS, INC.
 
 
  By:/s/ Steven King    
Name: Steven King
Title: President and CEO
     
“HOLDER”
 
 
MIDCAP FUNDING I, LLC
 
 
  By:/s/ Joshua Groman    
Name: Joshua Groman
Title: Managing Director
 

 
 
10

--------------------------------------------------------------------------------

 

SCHEDULE 1




CAPITALIZATION TABLE




 
Authorized Capital:
  Common Stock, 325,000,000
  Preferred Stock 5,000,000(1)
     
 
Shares of Common Stock Issued and Outstanding as of December 5, 2008
    226,210,617  
Common shares reserved for issuance upon exercise of outstanding options
or  reserved for future option grants under our stock incentive plans
      15,534,845  
Common shares reserved for issuance upon exercise of outstanding warrants
    -  
Shares reserved for issuance under two effective shelf registration statements
    5,030,634  
Total Shares of Common Stock Issued and Reserved for Issuance
    246,776,096 (2)



(1)  There are no shares of Preferred Stock issued and outstanding as of
December 5, 2008.
(2) Excludes shares of Common Stock available for issuance under Registration
Statement No. 333-139975, under which Peregrine may issue, from time to time, in
one or more offerings, shares of Common Stock for remaining gross proceeds of up
to $7,500,000.
 
 
11

--------------------------------------------------------------------------------

 

APPENDIX 1




NOTICE OF EXERCISE




1.           Holder elects to purchase ___________ shares of the Common/Series
______ Preferred [strike one] Stock of __________________ pursuant to the terms
of the attached Warrant, and tenders payment of the purchase price of the shares
in full.
 
[or]
 
1.           Holder elects to convert the attached Warrant into Shares/cash
[strike one] in the manner specified in the Warrant.  This conversion is
exercised for _____________________ of the Shares covered by the Warrant.
 
[Strike paragraph that does not apply.]
 
2.           Please issue a certificate or certificates representing the shares
in the name specified below:


___________________________________________
Holders Name




___________________________________________


___________________________________________
(Address)


3.           By its execution below and for the benefit of the Company, Holder
hereby restates each of the representations and warranties in Article 4 of the
Warrant as the date hereof.
 

 
HOLDER:
 
      By:       Name:       Title:       (Date):

 
12

--------------------------------------------------------------------------------